Exhibit 10.1

Execution Copy

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), which expressly includes and references
non-competition, non-solicitation and confidentiality provisions, is signed this
4th day of March, 2008 (the “Agreement Date”), by and between Isle of Capri
Casinos, Inc., a Delaware corporation and its subsidiary and affiliated
companies (hereinafter referred to individually and collectively as the
“Company”) and James B. Perry (“Employee”).

 

WHEREAS, the Company desires to employ Employee, and Employee desires to perform
services for, and be employed by, the Company.

 

WHEREAS, as a condition of Employee’s employment, the Company desires to receive
from Employee covenants including, but not limited to, the following: (a) to
refrain from carrying on or engaging in a business similar to that of the
Company; (b) to refrain from soliciting Employees of the Company for employment
elsewhere; and (c) to protect and maintain the confidentiality of the Company’s
trade secrets and any proprietary information.

 

WHEREAS, the Company and Employee desire to set forth in writing the terms and
conditions of their agreements and understandings with respect to Employee’s
employment at Company, as well as these covenants, and the parties expressly
acknowledge that these covenants are a condition of Employee’s employment.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions set forth in this Agreement, the Company and Employee agree as
follows:

 

1.                                       Employment Date.  Subject to the terms
and conditions of this Agreement, Employee shall commence providing services for
the Company on March 10, 2008 (the “Employment Date”).

 

2.                                       Employment.

 

(a)                                  Term.  The Company hereby employs Employee,
and Employee accepts such employment and agrees to perform services for the
Company for an initial period of two (2) years from and after the Employment
Date (the “Initial Term”) and for successive one-year periods (the “Renewal
Term(s)”), unless either: (i) the Company provides 90 days written notice prior
to the expiration of the Initial Term or applicable Renewal Term, or (ii) the
Agreement is terminated at an earlier date in accordance with Section 3 or
Section 4 of this Agreement (the Initial Term and the Renewal Terms together
referred to as the “Term of Employment”).

 

(b)                                 Service with Company.  During the Term of
Employment, Employee shall serve as the Company’s Chief Executive Officer and,
for so long as he is a member of the Company’s Board of Directors, as a Vice
Chairman of the Board, and Employee agrees to perform reasonable employment
duties as the Board of Directors of the Company (the “Board”) shall assign to
him from time to time, with such duties and responsibilities as are customarily
the duties and responsibilities of the principal executive officer of companies
such as the Company.  Employee shall not be entitled to any additional
compensation for serving as an officer of the Company.  During the Term of
Employment, the Company’s Chief Operating Officer, Chief

 

 

--------------------------------------------------------------------------------


 

Financial Officer, General Counsel and senior development officer shall be
direct reports to Employee.

 

(c)                                  Performance of Duties.  Employee agrees to
serve the Company faithfully and to the best of his ability and to devote
substantially all of his business time, attention and efforts to the business
and affairs of the Company during the Term of Employment.  The foregoing shall
not preclude Employee from serving on charitable boards and engaging in other
civic endeavors, so long as the same do not interfere with the performance of
his duties.

 

(d)                                 Compensation.  From and after the Employment
Date and during the remaining Term of Employment, the Company shall pay to
Employee as compensation for services to be rendered hereunder an aggregate base
salary of $800,000.00 per year payable in equal monthly, or more frequent,
payments, subject to increases, if any, as may be determined by the Board of
Directors (“Annual Base Salary”).  Employee shall also be eligible to receive an
annual cash bonus beginning with the Company’s 2009 fiscal year (prorated based
on days of employment) based upon the achievement of objective performance
targets that have been established by the Compensation Committee of the Board
(the “Committee”), provided that Employee’s minimum annual bonus for each year
shall be equal to at least 60% of Employee’s Annual Base Salary if Employee
meets the minimum targets set by the Committee.  Beginning with respect to the
Company’s 2009 fiscal year, Employee shall be involved as a senior management
executive in the establishment of objective performance targets.  On the
Agreement Date, Employee shall receive a nonqualified option to purchase 500,000
shares of Company common stock, subject to the terms of the Isle of Capri
Casinos, Inc. 2000 Long-Term Stock Incentive Plan, as amended (the “Plan”) and
the terms set forth in this Agreement, 20% of which options shall vest on each
of the first five (5) anniversaries of the Agreement Date provided that no
options shall vest in the event Employee does not commence employment with the
Company on or before March 10, 2008 (it being understood that in the event the
Term of Employment ends, Employee shall be treated under the Plan as remaining
employed by the Company for vesting purposes only, for so long after the Term of
Employment as Employee remains a director of the Company).  The exercise price
of such options shall be $8.44 per share, representing the average between the
high and low trading prices of the Company’s common stock on the date hereof
which is equal to the fair market value of the Company’s common stock on the
date of grant.  Employee shall also be entitled to participate in the Isle of
Capri Casinos, Inc. 2000 Long-Term Stock Incentive Plan and other stock option
plans, if any, established by the Company (the “Company’s Stock Option Plans”),
to the extent that similarly situated executives of the Company participate in
such plans.  In addition to the base salary, any bonuses, and participation in
the Company’s Stock Option Plans as set forth above, Employee shall be entitled
to participate in any employee benefit plans or programs of the Company as are
or may be made generally available to employees of the Company and those made
available to officers of the Company (it being understood that Employee shall
first be eligible for the grant of additional stock options at the 2009 annual
meeting of the Board).  Employee shall be entitled to vacation in accordance
with the Company’s policies for similarly situated employees.

 

(e)                                  Office and Support Staff.  During the Term
of Employment, Employee shall have the right to maintain his principal domicile
in California, and he shall be entitled to an office and to exclusive personal
administrative and other assistance as provided generally with respect to other
senior executives of the Company.

 

2

--------------------------------------------------------------------------------


 

(f)                                    No Violation. Employee represents and
warrants to the Company that the execution and delivery of this Agreement by
Employee, and the carrying out of Employee’s duties on behalf of the Company as
contemplated hereby, do not violate or conflict with the terms of any other
agreements to which Employee is or was a party.

 

(g)                                 Expense Reimbursement.  The Company will pay
or reimburse Employee for all reasonable and necessary out-of-pocket expenses
incurred by him in the performance of his duties under this Agreement, subject
to the presentment of appropriate vouchers in accordance with the Company’s
policies for expense verification.  For the avoidance of doubt, Employee shall
be entitled to payment or reimbursement of travel expenses incurred in
connection with Employee’s duties and responsibilities under this Agreement
(including, without limitation, travel between his California home and the
Company’s offices) and the Company shall hold Employee harmless from any income
tax liability he might incur resulting from the payment or reimbursement of such
travel expenses.  To the extent that any such reimbursements are taxable to
Employee, such reimbursements shall be paid to Employee only if (a) the expenses
are incurred and reimbursable pursuant to a reimbursement plan that provides an
objectively determinable nondiscretionary definition of the expenses that are
eligible for reimbursement and (b) the expenses are incurred during the Term of
Employment.  With respect to any expenses that are reimbursable pursuant to the
preceding sentence, the amount of the expenses that are eligible for
reimbursement during one calendar year may not affect the amount of
reimbursements to be provided in any subsequent calendar year, the reimbursement
of an eligible expense shall be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred, and the
right to reimbursement of the expenses shall not be subject to liquidation or
exchange for any other benefit.  To the extent Employee receives any tax
gross-up payment, such payment shall be made on or before the last day of the
calendar year following the calendar year in which Employee remits the related
taxes.

 

3.                                       Termination.

 

(a)                                  The Term of Employment shall terminate
prior to its expiration in the event that at any time during such term:

 

(i)                                     the Company delivers a notice of
termination for “cause” to Employee.  For purposes of this Section, “cause”
shall mean any dishonesty, disloyalty or breach of corporate policies, in each
case that is material to the ability of Employee to continue to function as an
effective executive given the strict regulatory standards of the industry in
which the Company does business; gross misconduct on the part of Employee in the
performance of Employee’s duties hereunder (as determined by the Board); a
violation of Section 5 of this Agreement; or the failure to be licensed as a
“key person” or similar role under the laws of any jurisdiction where the
Company does business, or the loss of any such license for any reason.  If
Employee is terminated for cause (after the Company has given him 10 days’
advance written notice in the case of instances giving rise to the Company’s
ability to terminate Employee’s employment for “cause” that are capable of being
cured during such time

 

 

3

--------------------------------------------------------------------------------


 

                                                period), there shall be no
severance paid to Employee and his benefits shall terminate, except as may be
provided by law.

 

(ii)                                  the Company for any other reason
terminates the Term of Employment, without “cause” as defined in this
Section (including through non-renewal of the Agreement).  For purposes of this
Section, if Employee signs a Mutual and General Release (a “Release”) in
reasonable and typical form that is acceptable to the Company that releases the
Company from any and all claims that Employee may have (and vice versa) and
affirmatively agrees not to violate any of the provisions of Section 5 hereof
(which shall not be expanded beyond what is set forth in Section 5), Employee
shall be entitled to receive the severance payments and continued benefits
described in this paragraph 3(a)(ii); provided if Employee fails to sign the
Release, Employee shall not be entitled to any severance payments or benefits
hereunder; and provided further if any severance payments or benefits are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), Employee shall only be entitled to any such severance payments or
benefits if the Release has been executed, is effective and the applicable
revocation period has expired no later than the date as of which such payment of
the severance or benefits are otherwise to commence and if such requirements are
not satisfied, Employee shall not be entitled to any such portion of the
severance payments or benefits thereafter.

 

Subject to the foregoing, if the Company terminates the Term of Employment
without “cause,” then Employee shall be entitled to continue to receive his
Annual Base Salary (and shall receive any earned but unpaid portion of his
bonus) payable in 12 monthly installments beginning on the first day following
the six-month anniversary of Employee’s termination date and, to the extent
legally permissible, Employee shall be entitled to continue to participate in
the employee benefit programs for a period of 12 months from and after
Employee’s termination date; provided, however, that the salary continuation
payments and such continued coverage under Company benefit programs shall end
upon Employee’s earlier employment by a new employer.  Notwithstanding the
foregoing, the Board may authorize that portion of the Annual Base Salary and
earned but unpaid bonus payable in accordance with the foregoing provisions of
this paragraph 3(a)(ii) that does not exceed an amount equal to two times the
maximum amount that may be taken into account under a qualified plan pursuant to
section 401(a)(17) of the Code for the year in which Employee’s termination of
employment occurs (the “409A Exempt Payment”) to be paid in a single lump sum to
Employee on the first payroll date following the Employee’s termination date;
and the remaining Annual Base Salary and bonus (that is, the Annual Base Salary
and bonus minus the 409A Exempt Payment paid to the Employee in single lump sum)
to be paid to Employee in 6 equal installments beginning on the six-month
anniversary of Employee’s termination date and ending on the one-

 

 

4

--------------------------------------------------------------------------------


 

year anniversary of Employee’s termination date, or until new employment begins,
whichever occurs first.

 

In the event of termination without “cause” pursuant to this Section 3(a)(ii),
any unvested stock options owned by Employee on the date of termination that
would have vested had Employee remained employed under this Agreement for one
year following the date of termination, shall vest and become exercisable as of
the date of termination.

 

As used in this Agreement, the term “earned but unpaid bonus” shall refer to the
non-discretionary portion of the bonus to which Employee would have been
entitled had he remained employed in his position for the remainder of the
fiscal year of termination, prorated for the number of days during such year
that Employee was employed by the Company.

 

(iii)                               Employee for any reason voluntarily
terminates the Term of Employment.  In said event, Employee shall not be
entitled to any compensation and his benefits shall terminate, except as may be
provided by law, from and after termination.

 

(iv)                              However, if Employee voluntarily terminates
the Term of Employment due to Retirement all stock options shall become fully
vested and exercisable.  The term “Retirement” shall mean the termination by
Employee of his employment by reason of reaching the age of 65 or such later
date approved by the Board.

 

(v)                                 Employee dies or becomes “Disabled” (as
defined below).  In the event Employee dies or becomes Disabled, Employee, or
his estate, shall receive any earned but unpaid bonus and continue to receive
his Annual Base Salary, to the extent legally permissible, continue to
participate in the employee benefit programs for a period of 12 months from and
after such termination or until new employment begins, which ever occurs first.
Employee shall also be entitled to a lump sum payment to be paid on the first
payroll date following Employee’s termination date equal to the average of the
last 3 years bonus payments inclusive of deferred amounts (or if Employee has
not been employed for three years, the average of the bonus payments, inclusive
of deferred amounts, during the Term of Employment).  For purposes of this
Agreement, “Disabled” means that Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined in good faith
by the Board.

 

(b)                                 Except as provided hereunder, the vesting of
stock options shall be governed by the provisions of the Company’s Stock Option
Plans.

 

 

5

--------------------------------------------------------------------------------


 

4.                                       Change In Control of the Company.  If
(i) there is a sale, acquisition, merger, or buyout of the Company to an
unaffiliated person, or any person that is not an “affiliate” (as such term is
defined under the Securities Exchange Act of 1934) of the Company or any of its
shareholders on the Agreement Date becomes the legal and beneficial owner of
more than 50% of the Company’s common stock  (a “Change in Control”), and
(ii) immediately prior to or within 12 months after such Change in Control,
Employee voluntarily terminates employment under Section 3(a)(iii) in
circumstances where there has been a significant reduction in the authority,
responsibilities, position or compensation of Employee or Employee has been
required to move the location of his principal residence a distance of more than
35 miles, and the Company has failed to remedy such situation within 30 days
after receipt of Employee’s written notice thereof, then in lieu of the
severance payments, if any, otherwise payable to Employee under Section 3 of the
Agreement, Employee will be entitled to the following severance:

 

(a)                                  Two times Annual Base Salary payable in 24
monthly installments beginning on the first day following the six-month
anniversary of Employee’s termination date; and a lump sum payment equal to the
amount of any earned but unpaid bonus plus the average of the previous 3 years
bonus payment, inclusive of deferred amounts, if any (or if Employee has not
been employed for three years, the average of the bonus payments, inclusive of
deferred amounts, during the Term of Employment) which lump sum shall be paid to
Employee on the first day following the six-month anniversary of Employee’s
termination date. Notwithstanding the foregoing, the Board may authorize that
portion of the foregoing payments under this paragraph 4(a) that qualify as a
409A Exempt Payment (as defined in section 3(a)(ii)) to be paid in a single lump
sum to Employee on the first payroll date following Employee’s termination date;
and the remaining Annual Base Salary amounts to be paid to Employee in 24 equal
installments beginning on the six-month anniversary of Employee’s termination
date and ending on the second anniversary of Employee’s termination date, or
until new employment begins, whichever occurs first; and the remaining bonus
amount, if any, to be paid in a single lump sum on the six-month anniversary of
Employee’s termination date.  Salary continuation shall terminate if and when
Employee begins new employment during the period of salary continuation.

 

(b)                                 Health and welfare benefits shall be fully
paid by the Company and run concurrently with salary continuation (but if such
continued health benefits are taxable to Employee, then such continued health
benefits shall continue only during the period during which Employee would have
been eligible to continue such coverage under the Company’s health plan in
accordance with section 4980B of the Code (“COBRA”), had Employee elected such
coverage and paid the applicable premium), without any gap in coverage.

 

Upon the occurrence of a Change in Control, all stock options owned by Employee
shall become fully vested and exercisable.  As a condition to receiving the
payments described in clause (a) above, Employee shall be required to execute
and deliver to the Company a general release in customary and agreed form
provided if Employee fails to sign the release, Employee shall not be entitled
to any severance payments or benefits under this Section 4; and provided further
if any severance payments or benefits are subject to Section 409A of Code,
Employee shall only be entitled to any such severance payments or benefits if
such release has been executed, is effective and the applicable revocation
period has expired no later than the date as of which such payment of the
severance or benefits are otherwise to commence and if such

 

 

6

--------------------------------------------------------------------------------


 

requirements are not satisfied, Employee shall not be entitled to any such
portion of the severance payments or benefits thereafter.

 

5.             Confidentiality, Non-Competition and Non-Solicitation.

 

(a)                                  The Company’s Business.  It is expressly
agreed by the parties that the Company is engaged in the business of owning,
managing and operating gaming and casino facilities in the states of Missouri,
Mississippi, Iowa, Louisiana, Colorado, Florida, the United Kingdom and the
Bahamas, is in the business of seeking new gaming properties in additional
jurisdictions and is engaged in all aspects of such gaming and casino
operations.  Employee desires to be employed by the Company and acknowledges and
agrees that the Company would be adversely affected if Employee competes with
the Company during, and subsequent to, Employee’s employment with the Company.

 

(b)                                 Trade Secrets and Confidential Information. 
The Company and Employee acknowledge the existence of trade secrets and other
confidential information as defined below (collectively referred to as
“Confidential Information”), all of which are owned by the Company, regardless
of whether such Confidential Information was conceived, originated, devised or
supplemented by Employee, the Company, or any other person or entity.  Employee
acknowledges that he will have access to Confidential Information during his
employment with the Company.

 

Except as required by law, during the term of this Agreement and thereafter,
Employee shall not, without the prior written consent of the Company, directly
or indirectly disclose or disseminate to any other person, firm or organization,
any Confidential Information other than on behalf of the Company.  The foregoing
obligation shall not apply to any Confidential Information that shall have
become known to competitors of the Company or to the public other than through
an act or omission by Employee or that shall have been disclosed to Employee by
a person or entity unaffiliated with the Company who has legitimate possession
thereof in its entirety and possesses the unrestricted right to make such
disclosure.  Employee agrees to indemnify, defend and hold harmless the Company
from and against any damages (including attorneys’ fees, court costs,
investigative costs and amounts paid in settlement) suffered by the Company or
any of its Affiliates arising out of the unauthorized disclosure or use of
Confidential Information by Employee.

 

“Confidential Information” shall mean any data or information and documentation,
whether in tangible form, electronic form or verbally disclosed, that is of
material value to the Company and not known to the public or the Company’s
competitors, and which the Company has kept confidential.  To the fullest extent
consistent with the foregoing and as otherwise lawful, Confidential Information
shall include, without limitation, the Company’s trade secrets, computer
programs, sales techniques and reports, formulas, data processes, methods,
articles of manufacture, machines, apparatus, designs, compositions of matter,
products, improvements, inventions, discoveries, developmental or experimental
work, corporate strategy, marketing techniques, pricing lists and data and other
pricing information, business plans, ideas and opportunities, accounting and
financial information including financial statements and projections, personnel
records, specialized customer information, proprietary agreements with vendors,
special products and services the Company may offer or provide to its
customers/guests

 

 

7

--------------------------------------------------------------------------------


 

from time to time, pending acquisitions, negotiations and transactions, or the
terms of existing proposed business arrangements.  Confidential Information
shall also include all customer lists, accounts and specifications, and contacts
of the Company, and shall further include work in progress, plans or any other
matter belonging to or relating to the technical or business activities of the
Company.

 

Employee, at the time of the effective date of the termination of the employment
relationship with the Company, shall turn over to the Company all “Confidential
Information” and any and all copies thereof in his possession regardless of who
provided Employee with such information.  Should Employee be legally served with
a lawfully issued subpoena expressly directing Employee to turn over the
Company’s Confidential Information, Employee shall immediately, and certainly no
later than five (5) days after notice, advise the Company in writing of the
subpoena and also provide a copy of the subpoena to the Company, at its lawful
address as stated in this Agreement, thereby providing the Company with adequate
time to lawfully object to the disclosure of its Confidential Information. 
Employee’s failure to immediately advise the Company of the subpoena shall
subject Employee to any and all remedies afforded to the Company, including, but
not limited to, damages resulting to the Company for breach of contract.

 

Employee agrees that all such Confidential Information is, and shall remain, the
sole and exclusive property of the Company and Employee further agrees that
during and after the term of his employment with the Company, Employee will not
publish, disclose, communicate or otherwise disseminate to any entity and/or
person any Confidential Information.  Employee acknowledges and agrees that such
Confidential Information is of critical importance to the Company and its
business, and any unauthorized dissemination of such information would cause
great harm to the Company, thereby entitling the Company to any and all rights
and remedies as provided by law, and as specifically provided in Section 6 of
this Agreement.

 

Employee hereby assigns and agrees to assign to the Company any invention,
improvement, or discovery made by him, alone or jointly with others, during the
term of his employment, including any period of authorized leave of absence, or
as a result of his employment, and which in any way relates to, or may be useful
in, the business of the Company, together with each patent that may be obtained
thereon in any country.  Employee will promptly and fully disclose to the
Company any such invention, improvement or discovery and, without further
consideration, will upon request by the Company execute all proper papers for
use in applying for, obtaining and maintaining any United States or foreign
patent and all proper assignments thereof, at the Company’s expense and through
its Patent Counsel.  Each such invention, improvement or discovery, whether or
not patented, shall be the exclusive property of the Company.

 

(c)                                  Restrictions on Competition.  In exchange
for consideration of employment, and in consideration for Employee receiving and
being given access to confidential business information, including, but not
limited to trade secrets, customer and supplier contacts and relationships,
goodwill, loyalty and other information, and as a condition of employment of
Employee by the Company, during the term of Employee’s employment with the
Company, and for a period of one (1) year after the voluntary or involuntary
termination of Employee’s employment with the Company for any reason whatsoever
(other than the termination of

 

 

8

--------------------------------------------------------------------------------


 

Employee’s employment by the Company other than for “cause” as set forth in
Section 3(a)(ii) above), Employee will (a) refrain from carrying on or engaging
in the casino or gaming business (as defined in Section 5(a)), or, without the
written consent of the Company (which shall not be unreasonably withheld), the
hotel or restaurant business, or any other business in which the Company may be
engaged on the date of termination, in any case either directly or indirectly,
either individually or jointly or on behalf of or in concert with any other
person, as a proprietor, partner, shareholder, investor (other than in less than
5% of any class of securities of any publicly traded company), lender, financial
backer, director, officer, employee, agent, advisor, consultant or manager, or
in any other capacity or manner whatsoever, (b) refrain from soliciting
Employees of the Company, and (c) protect and maintain the confidentiality of
trade secrets and any and all confidential and proprietary information. 
Provisions (a) through (c) of this section apply to any gaming operation or
gaming facility within a 75-mile radius of (A) any gaming operation or gaming
facility owned (in whole or in part) by the Company or with respect to which the
Company renders or proposes to render consulting or management services, in each
case on the date hereof or on the date of termination of employment, or (B) any
of the foregoing as to which the Company has taken any substantive step toward
owning (in whole or in part) or managing such facility in the future.

 

(d)                                 Non-Solicitation of Employees.  In exchange
for consideration of employment, and in consideration for Employee receiving and
being given access to confidential business information, including, but not
limited to trade secrets, customer and supplier contacts and relationships,
goodwill, loyalty and other information, and as a condition of employment of
Employee by the Company, during the term of Employee’s employment with the
Company, Employee shall not, without the prior written consent of the Company,
either directly or indirectly, either individually or jointly or on behalf of or
in concert with any other person, as a proprietor, partner, shareholder,
investor (other than in less than 5% of any class of securities of any publicly
traded company), lender, financial backer, director, officer, employee, agent,
advisor, consultant or manager, or in any other capacity or manner whatsoever,
solicit for hire, enter into any contract or other arrangement with, or
interfere with, disrupt or attempt to interfere with or disrupt the Company’s
relationships with, any person, who, as of the date of termination of Employee’s
employment, is employed by the Company.  This provision will apply in the
geographic areas covered in Section 5(c), and with respect to any sales office,
regional office or the corporate headquarters of the Company, for one (1) year
after the voluntary or involuntary termination of Employee’s employment with the
Company for any reason.

 

(e)                                  Reasonable Terms.  Employee agrees that the
geographic areas, duration and scope of activities outlined in this Agreement
are reasonable under the circumstances.  Employee further agrees that such terms
are no broader than necessary to protect the Company’s business and maintain the
confidentiality of the Confidential Information.  Employee further agrees that
the terms of this Agreement are not oppressive and will not impose an
unreasonable burden or restraint on Employee.

 

6.                                       Miscellaneous.

 

(a)                                  Successors and Assigns.  This Agreement is
binding on and inures to the benefit of the Company’s successors and assigns. 
The Company may assign this Agreement in connection with a merger,
consolidation, assignment, sale or other disposition of substantially all

 

 

9

--------------------------------------------------------------------------------


 

of its assets or business (subject to the provisions of Section 4).  This
Agreement may not be assigned by Employee.

 

(b)                                 Modification, Waivers.  This Agreement may
be modified or amended only by a writing signed by an authorized representative
of the Company, and Employee.  The Company’s failure, or delay in exercising any
right, or partial exercise of any right, will not waive any provision of this
Agreement or preclude the Company from otherwise or further exercising any
rights or remedies hereunder, or any other rights or remedies granted by any law
or any related document.

 

(c)                                  Governing Law, Arbitration.  The laws of
Missouri will govern the validity, construction, and performance of this
Agreement without regard to the location of execution or performance of this
Agreement.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.  Both the Company and
Employee hereby consent to this binding arbitration provision.

 

(d)                                 Remedies.  Employee expressly acknowledges
and the parties recognize that the restrictions contained herein are reasonable
and necessary to protect the business and interests of the Company, and that any
violation of these restrictions will cause substantial irreparable injury and
damage to the Company, and the extent of such damage would be difficult if not
impossible to calculate.  Accordingly, the parties to this Agreement expressly
agree that (i) if Employee breaches any provision of this Agreement, the damage
to the Company may be substantial, although difficult to ascertain, and monetary
damages may not afford an adequate remedy, and (ii) if Employee is in breach of
any provision of this Agreement, or threatens a breach of this Agreement, the
Company shall be entitled, in addition to all other rights and remedies as may
be provided by law, to seek specific performance and injunctive and other
equitable relief, including, but not limited to, restraining orders and
preliminary and permanent injunctions, to enforce the provisions of this
Agreement, particularly those provisions governing noncompetition,
nonsolicitation and confidentiality, contained in this Agreement, as well as to
prevent or restrain a breach of any provisions of this Agreement.  The parties
expressly agree that the Company has these specific and express rights to
injunctive relief without posting any bond that might be requested or required,
and without the necessity of proving irreparable injury, and that Employee
expressly agrees not to claim in any such equitable proceedings that a remedy at
law is available to the Company.  The existence of any claim or cause of action
by Employee, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company or any of its Affiliates
of any provision hereof.  The parties to this Agreement also expressly agree
that the Company is entitled to recover any and all damages for any losses
sustained, and rights of which it has been deprived, as well as any damages
allowed by law.

 

(e)                                  If any proceeding is brought for the
enforcement of this Agreement, or because of an alleged dispute, breach or
default in connection with any of the provisions of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorney’s fees and other costs incurred in that proceeding, in
addition to any other relief to

 

 

10

--------------------------------------------------------------------------------


 

which it may be entitled.  All of the Company’s remedies for breach of this
Agreement shall be cumulative and the pursuit of one remedy shall not be deemed
to exclude any other remedies.

 

(f)                                    Captions.  The headings in this Agreement
are for convenience only and do not affect the interpretation of this Agreement.

 

(g)                                 Severability.  To the extent any provision
of this Agreement shall be invalid or enforceable with respect to Employee, it
shall be considered deleted herefrom with respect to Employee and the remainder
of such provision and this Agreement shall be unaffected and shall continue in
full force and effect.  In furtherance to and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law with respect to Employee, then such
provision shall be construed to cover only that duration, extent or activities
which are validly and enforceably covered with respect to Employee.  Employee
acknowledges the uncertainty of the law in this respect and expressly stipulates
that this Agreement be given the construction which renders its provisions valid
and enforceable to the maximum extent (not exceeding its expressed terms)
possible under applicable laws.

 

(h)                                 Entire Agreement.  This Agreement contains
the entire agreement and understanding by and between the Company and Employee,
and supersedes all previous and contemporaneous oral negotiations, commitments,
writings and understandings between the parties concerning the matters herein or
therein, including without limitation, any policy of personnel manuals of the
Company to the extent any provisions herein are inconsistent therewith.  No
change to this Agreement shall be valid or binding unless it is in writing and
signed by the parties.

 

(i)                                     Indemnification.  The Company shall
indemnify Employee and hold Employee harmless to the full extent permitted by
Section 145 of the Delaware General Corporation Law from and against any and all
claims, liabilities and losses he may suffer arising in connection with his
employment as an officer of the Company as set forth herein, subject to the
exceptions set forth in the Delaware General Corporation Law.  The agreement of
the Company set forth in this Section 6(i) shall survive the termination of this
Agreement.

 

(j)                                     Notices.  All notices and other
communications required or permitted under this Agreement shall be in writing
and sent by registered first-class mail, postage prepaid, and shall be deemed
delivered upon hand delivery or upon mailing (postage prepaid and by registered
or certified mail) to the following address:

 

If to the Company, to:

 

Isle of Capri Casinos, Inc.
600 Emerson Road
Suite 300
St. Louis, MO 63141

 

Attention:  Chairman of the Board

 

With a copy to:

 

 

11

--------------------------------------------------------------------------------


 

Paul W. Theiss
Mayer Brown LLP
71 S. Wacker Drive
Chicago, IL  60606

 

If to the Employee, to:

 

James B. Perry

901 Alston Road

Santa Barbara, CA  93108

 

With a copy to:

 

John M. Donnelly

Levine, Staller & Donnelly

3030 Atlantic Ave.

Atlantic City, NJ  08401

 

These addresses may be changed at any time by like notice.

 

(k)                                  Independent Review and Advice.  Employee
represents and warrants that Employee has carefully read this Agreement; that
Employee executes this Agreement with full knowledge of the contents of this
Agreement, the legal consequences thereof, and any and all rights which each
party may have with respect to each other; that Employee has had the opportunity
to receive independent legal advice with respect to the matters set forth in
this Agreement and with respect to the rights and asserted rights arising out of
such matters, and that Employee is entering into this Agreement of Employee’s
own free will.  Employee expressly agrees that there are no expectations
contrary to the Agreement and no usage of trade or regular practice in the
industry shall be used to modify the Agreement.

 

 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed in a
manner appropriate for such party as of the date first above written.

 

ISLE OF CAPRI CASINOS, INC.

 

 

By:

 /s/ Bernard Goldstein

 

 

EMPLOYEE

 

 

 

/s/ James B. Perry

JAMES B. PERRY

 

 

 

12

--------------------------------------------------------------------------------

 

 